Exhibit 10.1

EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into effective
as of May 1, 2015 (the “Effective Date”), by and between John Gebhart (the
“Executive”) and Acucela Inc. (the “Company”).
In consideration of the mutual covenants herein contained, the continuing
employment of the Executive by the Company, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:
1.Duties and Scope of Employment. The Company shall employ Executive in the
position of Chief Financial Officer. Executive will render such business and
professional services in the performance of his duties, consistent with
Executive’s position within the Company, as shall reasonably be assigned to him
by the Company’s Chief Executive Officer CEO). Only the Chief Executive Officer
or the Board of Directors (the “Board”) shall have the right to revise such
responsibilities from time to time, as they deem necessary or appropriate. The
CEO or Compensation Committee of the Board shall have the right to revise
Executive’s compensation as provided for in Section 4(a) and (c) below,
consistent with the provisions of this Agreement. Executive shall be entitled to
indemnification from the Company for claims asserted against Executive in
connection with Executive’s performance of his duties hereunder and shall be
covered under the officer and director liability policy maintained by the
Company.
2.    Obligations. While employed hereunder, Executive will perform his duties
faithfully and to the best of his ability. Executive agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board; provided,
however, that Executive may conclude his current consulting work insofar as such
duties do not conflict with Executive’s performance and best efforts for the
Company; and also provided that Executive may engage in non-competitive business
or charitable activities so long as such activities do not materially interfere
with Executive’s responsibilities to the Company. Any board of director
positions with other business or charitable entities entered into after the
Effective Date shall be subject to the prior approval of the CEO.
3.    Employment Term. Unless otherwise terminated earlier as provided in
Section 5, Executive’s employment with the Company pursuant to this Agreement
shall commence on the Effective Date and shall continue until December 31, 2015
(the “Initial Term”), provided that this Agreement shall automatically renew for
successive one-year periods unless either the Company or the Executive provide
written notice to the other of its intention not to renew the Agreement at least
sixty (60) days prior to the end of any yearly term (each such additional year
being an “Extended Term”, and collectively with the Initial Term being the
“Employment Term”).
4.    Compensation and Benefits.
(a)    Base Compensation. The Company shall pay Executive as compensation for
Executive’s services hereunder an annual base salary of $317,000 (Three Hundred
Seventeen



--------------------------------------------------------------------------------



Thousand). Such salary shall be subject to applicable tax withholding and shall
be paid periodically in accordance with normal Company payroll practices. The
base salary may be increased pursuant to annual review by the CEO and/or
Compensation Committee of the Board.
(b)    Signing Bonus. Executive will receive a one-time signing bonus of Fifty
Thousand Dollar ($ 50,000.00), subject to applicable tax withholding and paid at
the time of Executive’s first regularly scheduled paycheck in accordance with
normal Company payroll practices.
(c)    Incentive Bonus. In addition to the base salary, Executive may receive a
performance bonus relating to each year of employment with the Company under
this Agreement equal to an amount to be determined by the Board or its
Compensation Committee. Such bonus shall be paid by March 15 of the year
following the year for which the bonus relates. The maximum amount of such
performance bonus shall be 35% of Executive’s then current base salary for the
applicable fiscal year. Such performance bonus, if any, shall be based upon
Company performance against objective metrics to be determined annually by the
CEO and/or Compensation Committee of the Board.
(d)    Benefits. Executive shall be eligible to participate in the employee
benefit plans which are available or which become available to other employees
of the Company, with the adoption or maintenance of such plans to be in the
discretion of the Company, subject in each case to the generally applicable
terms and conditions of the plan or program in question and to the determination
of any committee administering such plan or program. Employee may work virtual
up to twenty-five percent (25%) of his time providing it does not interfere with
the goals and objectives of the Company. To the extent adopted and maintained by
the Company, such benefits shall include participation in the Company’s group
medical, life, disability, and retirement plans, and any supplemental plans
available to senior executives of the Company from time to time. Executive will
accrue one day of sick leave per month, for a total of twelve (12) sick days per
year. Executive will also be entitled to paid vacation of four (4) weeks per
year in accordance with the Company’s vacation policy, with the timing and
duration of specific vacations mutually and reasonably agreed to by the parties
hereto. The Company will support Executive’s desire to ride his bike to work and
will pay for the additional nominal costs for facility use and to park and store
the bike at the bike club. The Company will also reimburse Executive for monthly
office parking expenses. The Company reserves the right to change or terminate
its employee benefit plans and programs at any time pursuant to any notice
provisions in such plans.
(e)    Relocation Benefits. No relocation benefits will be paid under this
Agreement.
(f)    Business Expenses. The Company will reimburse Executive for reasonable
business expenses incurred by Executive in the furtherance of or in connection
with the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.
(g)    Stock Options/Equity Awards. Subject to Board approval and any required
shareholder approval (which Company shall use its best efforts to obtain, if
needed), the Company will provide Executive common stock restricted stock units
(“RSU”) as set forth in a



--------------------------------------------------------------------------------



separate agreement pursuant to the 2014 Equity Incentive Plan, as amended, of
the Company (the “2014 Plan”). The grant value of any RSU will be the current
fair market value of the Company common stock as determined by the Board
consistent with the requirements of IRC Sec. 409A and other applicable statutes
and the aggregate number of shares subject to the RSU shall be equal to one
percent (1%) of outstanding common stock on the Effective Date on a fully
diluted basis. The RSU will be subject to a four year vesting period, with
twenty-five percent (25%) of Executive’s options vesting one-year after the
Effective Date, and the remainder vesting thereafter on a monthly basis,
provided that 100% vesting shall be triggered upon a Company Change in Control,
termination of Executive’s employment by the Company without Cause, and in the
event Executive terminates his employment for Good Reason (“Acceleration
Triggers”), provided further that in the event the Acceleration Trigger is a
Change of Control, the Executive’s employment with the Company’s successor is
terminated by the Company successor without Cause or by the Employee with Good
Reason..
5.    Termination of Employment.
(a)    Termination by Company for Cause; Voluntary Termination. In the event
Executive’s employment with the Company is terminated for “Cause” (as defined
herein) by the Company or voluntarily by Executive (i) the Company shall pay
Executive any unpaid base salary due for periods prior to the date of
termination of employment (“Termination Date”); (ii) the Company shall pay
Executive all of Executive’s accrued and unused vacation through the Termination
Date; and (iii) following submission of proper expense reports by Executive, the
Company shall reimburse Executive for all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
termination. These payments shall be made promptly upon termination and within
the period of time mandated by applicable law. Executive shall retain all
options that are vested as of the Termination Date and such options may be
exercised in accordance with the provisions of the 2014 Plan. All unvested
options will be immediately forfeited as of the Termination Date.
(b)    Termination by Company without Cause. The Company may terminate
Executive’s employment without Cause upon thirty (30) days written notice to
Executive. If Executive’s employment with the Company terminates other than
voluntarily or for Cause, and Executive signs and does not revoke a Release,
then, subject to Executive’s compliance with Section 7, Executive shall be
entitled to:
(i)    Receive continuing payments of severance pay (less applicable withholding
taxes) at a rate equal to his base salary, as then in effect, for a period of
nine (9) months from the date of such termination, to be paid periodically in
accordance with the Company’s normal payroll policies.
(ii)    The same level of health (i.e., medical, vision and dental) coverage and
benefits as in effect for the Executive on the day immediately preceding the day
of the Executive’s termination of employment; provided, however, that (a) the
Executive constitutes a qualified beneficiary, as defined in Section 4980B(g)(1)
of the Internal Revenue Code of 1986, as amended; and (b) Executive elects
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. The Company shall



--------------------------------------------------------------------------------



continue to provide Executive with Company-paid health coverage until the
earlier of (i) the date Executive is no longer eligible to receive continuation
coverage pursuant to COBRA, or (ii) nine (9) months from the Termination Date.
(iii)    Any unvested portion of Options shall immediately vest and become
exercisable as to that number of shares that would have vested had Executive
remained a full-time employee with the Company through the nine (9) month period
following the Termination Date and, subject to terms of the 2014 Plan, Executive
shall have nine (9) months following the Termination Date to exercise such
vested shares.
(c)    Death. In the event of Executive’s death while employed hereunder,
Executive’s beneficiary (or such other person(s) specified by will or the laws
of descent and distribution) will receive (i) continuing payments of severance
pay (less applicable withholding taxes) at a rate equal to Executive’s base
salary for a period of ninety (90) days from Executive’s death, to be paid
periodically in accordance with the Company’s normal payroll policies,
(ii) Company-paid COBRA benefits as specified in Section 5(b)(ii) above for
ninety (90) days from Executive’s death, and (iii) subject to the terms of the
2014 Plan, have the right to exercise the vested options under the 2014 Plan
which are vested as of the date of Executive’s death for one (1) year following
Executive’s death.
(d)    Disability. In the event of Executive’s termination of employment with
the Company due to “Disability” (as defined herein), Executive shall be entitled
to continuing payments of base salary (less applicable withholding taxes) until
Executive is eligible for long-term disability payments under the Company’s
group disability policy; provided, however, that in no event shall such period
of continued base salary exceed 180 days following termination.
(e)    Termination by Executive for Good Reason. If Executive terminates
employment with the Company for “Good Reason” (as defined herein) within ninety
(90) days of a Good Reason event, and Executive signs and does not revoke a
Release, then, subject to Executive’s compliance with Section 7, Executive shall
be entitled to the same benefits that he would receive in Section 5(b) above.
6.    No Impediment to Agreement. Executive hereby represents to the Company
that Executive is not, as of the date hereof, and will not be during Executive’s
employment with the Company, employed under contract, oral or written, by any
other person, firm or entity, and is not and will not be bound by the provisions
of any restrictive covenant or confidentiality agreement which would constitute
an impediment to, or restriction upon, Executive’s ability to enter this
Agreement and to perform the duties of Executive’s employment.
7.    Assignment of Inventions and Confidentiality Agreement. Executive
acknowledges that by reason of his employment, he will have access to trade
secrets and confidential or proprietary information, including but not limited
to: confidential processes and technology, long range plans, marketing plans,
supplier relationships, contract terms, compensation information, membership and
customer data, financial information, pricing and costs information. Executive
agrees, as a condition to Executive’s employment with the Company and the
effectiveness of this Agreement, to execute the Company’s form of Intellectual



--------------------------------------------------------------------------------



Property Agreement attached hereto as Exhibit A; provided, however, to the
extent there is any inconsistency between such agreement and this Agreement,
this Agreement shall control.
8.    Injunction. Executive agrees that an injunction may be granted by the
Superior Court of King County, Washington, or by any other court or courts
having jurisdiction, restraining him from violation of the terms of this
Agreement, upon any breach or threatened breach. This shall not limit Company
from any other relief or damages to which it may be entitled as a result of
Executive’s breach of this Agreement.
9.    Alternative Dispute Resolution. Executive agrees that prior to filing any
motion or claim against Company or any of its employees, he will offer to engage
in formal mediation. Each party shall bear its own costs of mediation.
10.    Fees. The prevailing party shall be entitled to its costs and attorney’s
fees incurred in any litigation relating to the interpretation or enforcement of
this Agreement, provided that a party’s right to fees and costs in connection
with a wage or other statutory employment claim shall be governed exclusively by
applicable state or federal law.
11.    Definitions.
(a)    Cause. For purposes of this Agreement, “Cause” is defined as any of the
following: (i) fraud, illegal conduct, misappropriation or embezzlement on the
part of Executive which results in material loss, damage or injury to the
Company, (ii) a material breach of this Agreement (including any documents
incorporated herein by reference) by Executive, (iii) Executive’s conviction of,
or plea of guilty or nolo contendere to, a felony or crime involving moral
turpitude, or (iv) conduct by Executive which constitutes willful, wanton or
grossly negligent neglect of duties. Conduct will not be willful or grossly
negligent if done, or not done, by Executive in good faith and with reasonable
belief that action or omission was in the best interest of the Company. Any
termination for “Cause” hereunder must be determined by a vote of the Board,
with Executive first having been given specific written explanation of the basis
for the “Cause” determination and an opportunity to appear before the Board
prior to final Board action. If the Company wishes to terminate Executive’s
employment for Cause, it shall first give Executive forty‑five (45) days prior
written notice of the circumstances constituting Cause and an opportunity to
cure unless the circumstances are not subject to being cured.
(b)    Change in Control. For purposes of this Agreement, Change in Control” is
defined as the occurrence of any of the following events: (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, the “Exchange Act”) becomes the “beneficial owner” (as defined
in Rule 13d-3 of the Exchange Act), directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then-outstanding voting securities; provided,
however, that for purposes of this subclause (i) the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Corporate Transaction; (ii) the consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets;
(iii) the consummation of a merger or consolidation of the Company with any
other corporation,



--------------------------------------------------------------------------------



other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its parent) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity or its parent outstanding immediately after such merger or
consolidation; (iv) any other transaction which qualifies as a “corporate
transaction” under Section 424(a) of the Code wherein the stockholders of the
Company give up all of their equity interest in the Company (except for the
acquisition, sale or transfer of all or substantially all of the outstanding
shares of the Company) or (v) a change in the effective control of the Company
that occurs on the date that a majority of members of the Board is replaced
during any twelve (12) month period by member of the Board whose appointment or
election is not endorsed by as majority of the members of the Board prior to the
date of the appointment or election. For purpose of this subclause (v), if any
Person is considered to be in effective control of the Company, the acquisition
of additional control of the Company by the same Person will not be considered a
Corporate Transaction. For purposes of this definition, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company. Notwithstanding the foregoing, a
transaction will not be deemed a Corporate Transaction unless the transaction
qualifies as a change in control event within the meaning of Code Section 409A,
as it has been and may be amended from time to time, and any proposed or final
Treasury Regulations and IRS guidance that has been promulgated or may be
promulgated thereunder from time to time.
(c)    Disability. For purposes of this Agreement, “Disability” is defined as
Executive’s inability to perform his employment duties to the Company hereunder
for 180 days (in the aggregate) in any one-year period as determined by
concurrence of Executive’s attending physician and an independent physician
selected by the Company, and failing concurrence of such physicians, then by an
independent physician which they together select.
(d)    Good Reason. For purposes of this Agreement, “Good Reason” is defined as
the occurrence of any of the following: (i) A relocation of Company headquarters
outside of King, Pierce, or Snohomish counties in the State of Washington ;
(ii) A material breach of this Agreement by the Company; (iii) Executive has a
material reduction in position, status, duties or responsibilities, or is
assigned duties materially inconsistent with his position, (iv) Executive’s base
salary is reduced, and/or (v) the Company experiences a Change in Control. If
the Executive wishes to terminate his employment for Good Reason, it shall first
give Company forty‑five (45) days prior written notice of the circumstances
constituting Good Reason and an opportunity to cure unless the circumstances are
not subject to being cured.
(e)    Release. For purposes of this Agreement, “Release” is defined as a full
and complete release of all claims of Executive against the Company, known or
unknown on the date of its execution, in form and substance acceptable to the
Company.
12.    Successors; Personal Services. The services and duties to be performed by
the Executive hereunder are personal and may not be assigned or delegated. This
Agreement shall



--------------------------------------------------------------------------------



be binding upon and inure to the benefit of the Company, its successors and
assigns, and the Executive, the Executive’s heirs and representatives.
13.    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address, which Executive
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its Chief Operating Officer.
14.    Miscellaneous Provisions.
(a)    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
(b)    Entire Agreement. This Agreement and the Company’s Intellectual Property
Agreement dated of even date herewith, shall supersede and replace all prior
agreements or understandings relating to the subject matter hereof, and no
agreement, representations or understandings (whether oral or written or whether
express or implied) which are not expressly set forth in this Agreement have
been made or entered into by either party with respect to the relevant matter
hereof.
(c)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Washington without reference to any choice of law rules. The parties
expressly stipulate that any litigation under this Agreement shall be brought in
the state courts of King County, Washington or in the United States District
Court for the Western District of Washington at Seattle. The parties agree to
submit to the jurisdiction and venue of these courts.
(d)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
(e)    No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection shall be void.



--------------------------------------------------------------------------------



(f)    No Duty to Mitigate. Executive shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that Executive may receive from any other source.
(g)    Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of all applicable income, health insurance and employment
taxes.
(h)    Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate (as defined under the Securities Exchange Act of
1934), and an affiliate may assign its rights under this Agreement to another
affiliate of the Company or to the Company. In the case of any such assignment,
the term “Company” when used in a section of this Agreement shall mean the
corporation that actually employs the Executive.
(i)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.
(j)    Attorney Fees. The Company agrees to directly pay Executive’s reasonable
legal fees associated with entering into this Agreement up to $5,000 upon
receiving invoices for such services.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
COMPANY:    
Acucela Inc.
By: /s/ Ryo Kubota    [Sign Here] 
Ryo Kubota
Its: CEO    
EXECUTIVE:    
/s/ John Gebhart    [Sign Here] 
John Gebhart



--------------------------------------------------------------------------------



[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

